PER CURIAM.
Interlocutory judgment reversed, and new trial granted, with costs to plaintiff to abide the event, on the ground that there is no sufficient evidence of'adulterous act, save on a single occasion at Hawleyville, and as. to that the evidence shows that the possible range of vision did not permit the view to which the inculpating witness testified. Hence the *1145finding is against the weight of evidence. See, also, 153 App. Div. 917, 138 N. Y. Supp. 1142. Reargument denied 144 N. Y. Supp. 1145.
CARR, J., votes for affirmance.